DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on November 25, 2019 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on December 20, 2019, July 1, 2020 and March 30, 2021 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/694626. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 10-11 and 14 of copending Application No. 16/694626 in view of Loetjoenen et al. (US 20170169352 A1). Loetjoenen discloses generating data group of random distribution based on a probability density function (¶[0041] and [0114]). All limitations and elements in claim 1 of the instant application are found in claim 1 of ‘626 except “generating, by the client device, a random sampling of a number of block headers, wherein the random sampling is according to a random distribution that is generated based on a probability density function” has added. Given the fact that the ‘600 has more detail application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 14 to arrive at the claims 1, 7 and 13 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a provisional nonstatutory double patenting rejection.
The following table shows the claims in ‘600 that are rejected by corresponding claims in ‘626.
Claims Comparison Table:
                                               ‘600 	                ‘626

					4		6
					7		8, 10-11
					13		14

Instant application  #16/694600
Application # 16/694626
Claim 1. A method comprising: 

receiving, by a client device, a verification request comprising an interaction identifier; 

generating, by the client device, a random sampling of a number of block headers, wherein the random sampling is according to a random distribution that is generated based on a probability density function; 

prior to comparing, querying, by the client device, two or more full nodes for random samplings of block headers from the two or more full nodes; 

receiving, by the client device, the random samplings of block headers from the two or more full nodes; 

comparing, by the client device, samplings of block headers received from two or more full nodes, wherein the samplings of block headers are the random samplings of block headers; 

based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and 

determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers. 

2. The method of claim 1, wherein the probability density function is inversely related to an aggregate difficulty and inversely related to a natural log of a final number of block headers, 

3. The method of claim 1, wherein the probability density function is inversely related to block header number and inversely related to a natural log of a final number of block headers. 

4. The method of claim 1 further comprising: after determining that a blockchain maintained by at least one of the two or more full nodes is valid, transmitting, by the client device to a prover, a verification response indicating the validity of the interaction. 

5. The method of claim 4 wherein the client device is a first client device operated by a first user, and wherein the prover is a second client device operated by a second user. 

6. The method of claim 4, wherein the verification request further comprises a Merkle proof and a Merkle mountain range proof. 



































7. A client device comprising: a processor; and a computer readable medium, the computer readable medium comprising code, executable by the processor, to implement a method comprising: receiving a verification request comprising an interaction identifier; generating a random sampling of a number of block headers, wherein the random sampling is according to a random distribution that is generated based on a probability density function; prior to comparing, querying two or more full nodes for random samplings of block headers from the two or more full nodes; receiving the random samplings of block headers from the two or more full nodes; comparing samplings of block headers received from two or more full nodes, wherein the samplings of block headers are random samplings of block headers; based on the comparing, verifying at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers. 

8. The client device of claim 7, wherein the probability density function is inversely related to an aggregate difficulty and inversely related to a natural log of a final number of block headers, wherein block headers stored by the two or more full nodes include a Merkle mountain range root including a hash of previous block headers concatenated with the aggregate difficulty of a corresponding block header. 

9. The client device of claim 7, wherein the probability density function is inversely related to block header number and inversely related to a logarithm of a final number of block headers. 



11. The client device of claim 7, wherein the computer readable medium further comprises a light client. 

12. The client device of claim 7, wherein the two or more full nodes store the blockchain. 



















13. A method comprising: receiving, by a full node, a query from a client device including a request for one or more block headers from a blockchain, wherein the full node maintains a copy of the blockchain; generating, by the full node, a sampling of block headers comprising the one or more block headers, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers, wherein the client device generates the random sampling according to a random distribution that is based on a probability density function; and transmitting, by the full node, the sampling of block headers to the client device, wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, based on the comparison, verifies at least one block header of the sampling of block headers, and determines that the blockchain maintained by at least the full node is 

14. The method of claim 13, wherein the probability density function is inversely related to block header number and inversely related to a natural log of a final number of block headers. 

15. The method of claim 13, wherein the probability density function is inversely related to an aggregate difficulty and inversely related to a natural log of a final number of block headers, wherein block headers stored by the full node includes a Merkle mountain range root including a hash of previous block headers concatenated with the aggregate difficulty of a corresponding block header. 







16. The method of claim 15, wherein the Merkle mountain range can be a binary hash tree. 

17. The method of claim 13, wherein the full node is a server computer in a verification network. 

18. The method of claim 17, wherein the verification network comprises the one or more other full nodes. 

19. The method of claim 13 wherein the client device is a wearable device. 

20. The method of claim 13 further comprising: retrieving, by the full node, the one or more block headers from the blockchain.


receiving, by a client device, a verification request comprising an interaction identifier; 
















comparing, by the client device, samplings of block headers received from two or more full nodes; 


based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and 

determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers. 

2. The method of claim 1 further comprising: querying, by the client device, two or more full nodes for middle block headers of a current partition of the blockchain from the two or more 

3. The method of claim 1, wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises: prior to comparing, querying, by the client device, two or more full nodes for random samplings of block headers from the two or more full nodes; and receiving, by the client device, the random samplings of block headers from the two or more full nodes. 

4. The method of claim 3 further comprising: generating, by the client device, a random sampling of a number of block headers. 

5. The method of claim 4, wherein the random sampling comprises: selecting, by the client device, a predetermined number of block headers from the blockchain; partitioning, by the client device, the blockchain in half; selecting, by the client device, the predetermined number of block headers from a remaining half of the blockchain; and repeating, by the client device, partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain. 

6. The method of claim 1, wherein the verification request is received from a prover, 

7. The method of claim 6, wherein the verification response indicates that the interaction is valid to the prover. 

8. A client device comprising: a processor; and a computer readable medium, the computer readable medium comprising code, executable by the processor, to implement a method comprising: receiving a verification request comprising an interaction identifier; comparing samplings of block headers received from two or more full nodes; based on the comparing, verifying at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers. 

9. The client device of claim 8, wherein the method further comprises: querying two or more full nodes for middle block headers of a current partition of the blockchain from the two or more full nodes; comparing the middle block headers received from two or more full nodes; based on the comparing, if the middle block headers match, partitioning the current partition of the blockchain to include a last half of the current partition; based on the comparing, if the middle block headers do not match, partitioning the current partition of the blockchain to include a first half of the current partition; repeating querying, comparing, and partitioning, until a fork point is found, wherein the fork point is a smallest block number where the middle block headers received from the two or more full nodes do not match; and querying two or more full nodes for samplings of block headers from the two or more full nodes, wherein the samplings of block headers are located on the blockchain near the fork point. 

10. The client device of claim 8, wherein the samplings of block headers are random samplings of block headers, and wherein the 

11. The client device of claim 10, wherein the method further comprises: generating a random sampling of a number of block headers. 

12. The client device of claim 11, wherein random sampling further comprises: selecting a predetermined number of block headers from the blockchain; partitioning the blockchain in half; selecting the predetermined number of block headers from a remaining half of the blockchain; and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain. 

13. The client device of claim 8 further comprising: a memory, and wherein the computer readable medium further comprises an interaction verification module. 

14. A method comprising: receiving, by a full node, a query from a client device including a request for one or more block headers from a blockchain, wherein the full node maintains a copy of the blockchain; generating, by the full node, a sampling of block headers comprising the one or more block headers; and transmitting, by the full node, the sampling of block headers to the client device, wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, based on the comparison, verifies at least one block header of the sampling of block headers, and determines that the blockchain maintained by at least the full node is valid in response to verifying the at least one block header of the samplings of block headers. 

15. The method of claim 14, wherein the one or more block headers from the blockchain are located on the blockchain near a fork point, wherein the method further comprises: receiving, 

16. The method of claim 14, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers. 

17. The method of claim 16, wherein the random sampling includes the client device selecting a predetermined number of block headers from the blockchain, partitioning the blockchain in half, selecting the predetermined number of block headers from a remaining half of the blockchain, and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain. 

18. The method of claim 14, wherein the full node and the one or more other full nodes are in a verification network. 

19. The method of claim 14, wherein the client device comprises a light client, and wherein the client device is a smart phone. 





Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and similar claim 7: the closest art, Jing et al. CN 109 242 500 A (BAIDU ONLINE NETWORK TECHNOLOGY BEWING CO LTD) 18 January 2019 (2019-01-18) (see E3159.750 (F). EP), in view of Loetjoenen et al. (US 20170169352 A1) (2017-06-15). 
Jing discloses a method comprising: receiving, by a client device, a verification request comprising an interaction identifier (a lightweight node requests and receives blocks from a first node to verify the validity of a blockchain transaction and therefore requests the block including the block header and a specific transaction, see par. [6] and [109]), wherein the full node maintains a copy of the blockchain (the first node is a full node in the blockchain network, see par. [50]); generating, by the full node, a sampling of block headers comprising the one or more block headers (the lightweight node obtains N designated blocks from the first node, i.e. the first node generates the set of N blocks including their block header information beforehand, see par. [6] and [11], further should be noted that the wording of this feature is so broad that in its broadest interpretation a sampling block of block headers can be either only a single block header or even the whole blockchain including all block headers); and transmitting, by the full node, the sampling of block headers to the client device (the lightweight node obtains N designated blocks from the first node, i.e. the first node transfers the N designated blocks including their block header information to the lightweight node, the see par. [6] and 11), wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, based on the comparison, verifies at least one block header of the sampling of block headers (the lightweight node compares the block headers of the blocks obtained from the first node with respective block headers obtained from a second node, see par. [7-8] and [111-112]), and determines that the blockchain maintained by at least the full node is valid in response to verifying the at least one block header of the samplings of block headers (the lightweight node determines whether the specific transaction is valid based the previous comparison of block headers, see par. [8-10]). However, Jing does not explicitly disclose wherein the random sampling is according to a random distribution that is generated based on a probability density function. 
Grendon et al. (U.S Pub. No. 20190188704) discloses a method for processing a trust-based transaction via a blockchain includes receiving data associated with a proposed trust-based transaction including at least a transaction amount and a broker identifier (abstract); processing payment for the transaction amount using the payment data (abstract); identifying a blockchain address associated with a broker corresponding to the broker identifier; generating a digital token (abstract and [0036]), wherein the digital token is unique to the proposed trust-based transaction (abstract and [0027], [0036]); electronically transmitting the generated digital token to a first computing device (abstract and [0036]); and electronically transmitting at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network (abstract, [0007] and [0027]). 
(¶[0212]-[0213])  transmitting the block headers to the client device (¶[0213]) and verifying block headers (¶[0112]-[0123]); and determining that a blockchain maintained by at least one of node is valid in response to verifying the at least one block header (¶[0112]).
Loetjoenen et al. (US 20170169352 A1) discloses generating data group of random distribution based on a probability density function (¶[0041] and [0114]).
Tfails to disclose or suggest “receiving a verification request comprising an interaction identifier; generating a random sampling of a number of block headers, wherein the random sampling is according to a random distribution that is generated based on a probability density function; prior to comparing, querying two or more full nodes for random samplings of block headers from the two or more full nodes; receiving the random samplings of block headers from the two or more full nodes; comparing samplings of block headers received from two or more full nodes, wherein the samplings of block headers are random samplings of block headers; based on the comparing, verifying at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers.”
Regarding independent claim 13: the prior art fails to disclose or suggest “: receiving, by a full node, a query from a client device including a request for one or more block headers from a blockchain, wherein the full node maintains a copy of the blockchain; generating, by the full node, a sampling of block headers comprising the one or more block headers, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers, wherein the client device generates 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 20200394176 A1) disclose SCALABLE, SECURE, EFFICIENT, AND ADAPTABLE DISTRIBUTED DIGITAL LEDGER TRANSACTION NETWORK.
Manevich et al. (US 20200374300 A1) disclose DATABASE MALICIOUS PEER IDENTIFICATION.
Jayachandran (US 20200379856 A1) discloses PEER NODE RECOVERY VIA APPROXIMATE HASH VERIFICATION.
Carver et al. (US 20200162239 A1) disclose high performance distributed system of record with key management.
Okuyama et al. (US 20190130295 A1) disclose information Processing Apparatus and Information Processing Method.
Tiptop et al. (US 20190370250 A1) disclose METHOD AND SYSTEM FOR VERIFYING AND MAINTAINING INTEGRITY OF DATA TRANSACTIONS USING DISTRIBUTED LEDGER.

Puri et al. (US 20160253232 A1)/(US 10592324 B2) disclose CONTEXTUAL GRAPH MATCHING BASED ANOMALY DETECTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/            Primary Examiner, Art Unit 2163      


September 7, 2021